               Case 1:19-cv-00698-ELH Document 98 Filed 04/28/21 Page 1 of 2




                                                  April 28, 2021
     VIA ECF
     Hon. Deborah L. Boardman
     United States District Court
     101 West Lombard Street, 3C
     Baltimore, Maryland 21201

                     Re:     Johnson v. Baltimore Police Department et al.
                             No. ELH-19-0698

     Dear Judge Boardman:

            Pursuant to your Letter Order of March 8, 2021 (ECF No. 84), we write regarding a
     discovery dispute that the parties have been unable to resolve despite good-faith efforts to do so.

             The parties have a dispute regarding Plaintiff’s assertion of work product protections to
     interviews with third-party witnesses. Specifically, this issue arose at an April 13, 2021
     deposition, and the parties anticipate the issue potentially arising again at future depositions.
     Each side will submit its own position paper to articulate the nature of the dispute and its relative
     position.

            On April 22, 2021, counsel for Plaintiff (Kobie Flowers and Neel Lalchandani) met and
     conferred via Zoom with counsel for the Individual Defendants (Judson Arnold) and BPD (Kara
     Lynch). The parties have been unable to agree to a resolution.

                                                   Respectfully,

             /s/                                                   /s/
      Kobie A. Flowers (Bar No. 16511)                      Shneur Z. Nathan (20707)
      Andrew D. Freeman (Bar No. 03867)                     Avi Kamionski (20703)
      Neel K. Lalchandani (Bar No. 03867)                   Judson Arnold (21296)
      Abigail A. Graber (Bar No. 03867)                     Nathan & Kamionski LLP
      Brown, Goldstein & Levy, LLP                          575 S. Charles St., Suite 402
      120 E. Baltimore Street, Suite 2500                   Baltimore, MD 21201
      Baltimore, Maryland 21201                             T: (312)612-1955
      kflowers@browngold.com                                F: (952)658-3011
      adf@browngold.com
      nlalchandani@browngold.com
      agraber@browngold.com


33 WEST MONROE STREET SUITE 1830 CHICAGO, IL 60603 WWW.NKLAWLLP.COM 1025 OLD COUNTRY ROAD SUITE 427 WESTBURY, NY 11590
                                    575 S. CHARLES STREET SUITE 402 BALTIMORE, MD 21201
         Case 1:19-cv-00698-ELH Document 98 Filed 04/28/21 Page 2 of 2



T: (410) 962-1030/ F: (410) 385-0869       Attorneys for Defendants Kevin Davis, Frank
                                           Barlow, Daniel Boone, and Gerald Goldstein




                                                   /s/
Nancy S. Forster (Bar No. 30194)           Kara K. Lynch (29351)
nforster@gmail.com                         Justin S. Conroy (28480)
Forster & LeCompte                         Chief Solicitors
210 Allegheny Avenue, Suite 100            Natalie R. Amato (20749)
Towson, Maryland 21204                     Assistant City Solicitor
Tel: (410) 685-6000                        Baltimore City Department of Law
Fax: 410-685-0298                          Office of Legal Affairs City Hall, Room 101
                                           100 N. Holliday Street
Attorneys for Plaintiff                    Baltimore, MD 21202
                                           410-396-2496 (telephone)
                                           410-396-2126 (facsimile)
                                           kara.lynch@baltimorepolice.org

                                           Attorneys for Defendant Baltimore Police
                                           Department




                                       2
